Title: To James Madison from John Price, Jr., 13 March 1807
From: Price, John, Jr.
To: Madison, James



March 13, 1807

No. 4577  District of Maryland.  Port of Baltimore
I certify, That there was imported into this District, on the 13th: day of March 1807, by J Madison in the Three Sisters of Baltimore from Madeira one Pipe of Wine numbered and marked as per Margin, containing One hundred & One Gallons.

Jo Price JrCollector.Countersigned byD. Delozier Inspector.



No. 3732
Baltimore
Three Sisters
Madeira, Gall. 101
D. Delozier
March 13th. 1807

